Citation Nr: 1417540	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  07-10 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the appellant's service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from April 1985 to July 1987.

This matter is before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied the appellant's claim.  Subsequent to that action, the appellant provided testimony at a videoconference hearing in April 2009.  A transcript from that hearing has been associated with the appellant's VA claims folder.  It is noted that the Veterans Law Judge before whom the appellant provided testimony in April 2009 has since retired.  The appellant was sent a letter to determine if he would like another hearing.  The correspondence indicated that if no response was received within thirty days, it would be assumed that the appellant did not desire a new hearing.  No response from the appellant was received.  

In January 2013, the Board issued a Decision on the merits of the appellant's claim.  Essentially, the Board found that the appellant's service-connected disabilities did not prevent him from obtaining and maintaining some type of gainful employment.  The appellant was provided with a copy of the Board's action, and, upon review, appealed to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, both parties (the VA and the appellant) submitted a Joint Motion for Remand to the Court.  In that action, the parties asked the Court to vacate and remand the Board's January 2013 Decision.  More specifically, the parties averred that the Board did not sufficiently discuss whether the VA had substantially complied with a previous remand order.  As such, the Decision was deficient.  Upon reviewing the arguments made by the parties, the Court agreed with said argument and effectuated the Joint Motion for Remand in an Order dated October 2013.  The claim has since been returned to the Board for further action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013). 

As indicated above, the appellant seeks a total disability based on individual unemployability due to his service-connected disabilities.  The record reflects that he has been service-connected for osteochondritis of the left knee, which has been assigned a 20 percent disability evaluation, scar of the left knee, which has been assigned a 10 percent disability rating, limitation of flexion of the left knee, which has been assigned a 10 percent disability evaluation, and a mood disorder, that has been assigned a 50 percent rating.  The combined rating for the disabilities is 60 percent.  The appellant has averred in general that his disorders in toto prevent him from obtaining and maintaining gainful employment. 

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the service member is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Pursuant to 38 C.F.R. § 4.16 (2013), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the service member is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the service member's background including his employment and educational history.  38 C.F.R. §4.16(b) (2013).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the service member's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. §§ 3.341, 4.16, 4.19 (2013). 

Upon further review of the previous actions and the parties arguments in the Joint Motion for Remand, the Board will attempt to develop the claim one more time in order to discover what type of employment would be available to the appellant, and what type of employment he would qualified therefor.  That is, the Board believes that it should obtain additional vocational and employment information and analysis prior to the issuance of a decision on the claim. 

Additionally, the record reflects that the last complete psychiatric examination of the appellant occurred in 2008 - approximately six years prior to the current action.  The VA attempted to have the appellant examined in 2012 but the appellant did not attend the examination nor did he provide any reasoning as to why he could not show up for said examination.  VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this instance and based upon the wording of the Joint Motion for Remand, it appears that the medical information contained in the claims folder may be stale and does not take into account any treatment the appellant may have received more recently for his service-connected disorders.  The Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment (the complete claims folder) so that the disability evaluation will be a fully informed one should be accomplished.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the applicable provisions of the Veterans Claims Assistance Act of 2000 (VCAA), it is the Board's opinion that such examinations should be afforded the appellant before an appellate decision on the merits of his claim. 

In other words, upon further review, it is the determination of the Board that the medical evidence contained in the claims folder is inadequate in determining whether the appellant should be awarded a TDIU.  See Miller v. West, 11 Vet. App. 345 (1998), Gabrielson v. Brown, 7 Vet. App. 36 (1994), Stegall v. West, 11 Vet. App. 268 (1998), and Barr v. Nicholson, 21 Vet. App. 303 (2007).  Hence, the claim must be returned to the AMC so that additional medical testing may be accomplished that more adequately addresses the question now before the Board.  Additional medical testing will provide the Board with a basis to either agree or refute the appellant's various assertions, and will provide the VA with a more complete picture of whether a TDIU should be granted.

Accordingly, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, further appellate consideration will be deferred and the case is REMANDED to the AMC for the following actions: 

1.  The AMC shall review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA and subsequent interpretive authority as it pertains to 38 C.F.R. § 3.321(b) (2013) and 38 C.F.R. § 4.16 (a) and (b) (2013).  The claims file must also include documentation that there has been compliance with the VA's duties to notify and assist a claimant as set forth in the VCAA as specifically affecting the issue of entitlement to a TDIU to include as being granted via an extraschedular rating.  The AMC should advise the appellant that he may submit proof of marked interference with employment or the need for frequent periods of hospitalizations due to his service-connected disabilities.  Copies of all correspondence should be included in the claims folder for review. 

2.  All of the appellant's VA Medical Center (VAMC) treatment records should be obtained and incorporated into the claims file.  This search should encompass all records, either paper or electronic, and to include laboratory results, that have been promulgated since January 2012 to the present.  All records obtained pursuant to this request must be included in the appellant's claims file - this includes CAPRI and Virtual VA electronic records.  If the search for such records has negative results, documentation to that effect should be included in the claims file.

3.  The AMC should contact the appellant and request that he identify all sources of medical treatment received for any disabilities since January 2012, and to furnish signed authorizations for release to the VA for private medical records in connection with each non-VA source identified, for which all relevant records are not already in the claims folder.  Copies of the medical records from all sources, (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  See 38 C.F.R. § 3.159(e) (2013). 

4.  The AMC should request that a social and industrial survey be undertaken by a social worker, in order to elicit and set forth pertinent facts regarding the appellant's medical history, education and employment history, and social and industrial capacity.  The social worker who conducts this survey should identify those activities that comprise the appellant's daily routine.  With regard to his employability, the appellant should be asked to provide the names and addresses of businesses where he has worked and or sought employment.  Any potential employment opportunities should be identified.  The claims folder must be made available to the social worker in conjunction with the survey as it contains important historical data. 

5.  The AMC should schedule the appellant for an examination to provide an assessment as to the effect of his service-connected disabilities on his ability to obtain and maintain employment.  All indicated tests or studies deemed necessary should be done. The claims file and this REMAND must be made available to, and be reviewed by, the examiner in connection with the examination.  The examiner must specifically comment in the examination report that he or she has reviewed the complete claims folder.  The examiner should perform any tests or studies deemed necessary for an accurate assessment.  The examiner should give detailed clinical findings of any symptomatology found. 

The examiner should render an opinion as to whether the appellant's service-connected disabilities prevent him from being gainfully employed, without regard to any nonservice-connected disorders. 

The examiner must provide a comprehensive report including complete rationale for all conclusions reached.  If further testing or examination by specialists is required to evaluate the claimed disability, such testing or examination is to be done before completion of the examination report. 

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination, for example, does the examiner lack the expertise to render such an opinion, or is some additional testing or information needed, and possibly available that would permit an opinion.  If so, a qualified examiner should provide an opinion and/or the additional testing should be accomplished.  If the examiner cannot provide an opinion because it cannot be determined from current medical knowledge whether the appellant's service-connected disabilities impinges on his ability to be employed, this should be fully explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

A complete rationale for any opinion expressed should be included in the report.  The claims file and this Remand must be made available to the reviewer and the results proffered must reference the complete claims files.  

6.  The AMC should then forward this case to the Director of the Compensation and Pension Service for consideration of the assignment of an extraschedular rating for the appellant's TDIU claim, pursuant to the provisions of 38 C.F.R. § 3.321(b) (2013) and/or 38 C.F.R. § 4.16(b) (2013).  All information obtained as a result of this tasking should be included in the claims file for review. 

7.  The AMC should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completion of the above, the AMC should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought is not granted, the appellant and his accredited representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the AMC. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2013) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

 

_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

